Name: Commission Regulation (EC) No 740/2008 of 29 July 2008 amending Regulation (EC) No 1418/2007 as regards the procedures to be followed for export of waste to certain countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  cooperation policy;  trade policy;  deterioration of the environment
 Date Published: nan

 30.7.2008 EN Official Journal of the European Union L 201/36 COMMISSION REGULATION (EC) No 740/2008 of 29 July 2008 amending Regulation (EC) No 1418/2007 as regards the procedures to be followed for export of waste to certain countries (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, After consultation of the countries concerned, Whereas: (1) Any ambiguity should be removed with regard to the applicability of Article 18 of Regulation (EC) No 1013/2006 to shipments of waste where a country in its reply to the Commissions request in accordance with the first subparagraph of Article 37(1) of Regulation (EC) No 1013/2006 has indicated it will not prohibit those shipments nor apply the procedure of prior written notification and consent to them as described in Article 35 of that Regulation. (2) The Commission has received replies from Bosnia and Herzegovina, Iran and Togo to its written requests seeking confirmation in writing that waste which is listed in Annex III or IIIA to Regulation (EC) No 1013/2006 and the export of which is not prohibited under its Article 36 may be exported from the Community for recovery in those countries and requesting an indication from them as to which control procedure, if any, would be followed there. The Commission has also received further information relating to CÃ ´te dIvoire, Malaysia, Moldova (2), Russia and Ukraine. The Annex to Commission Regulation (EC) No 1418/2007 (3) should therefore be amended to take this into account. (3) It has been pointed out by the government of Liechtenstein that Liechtenstein is to be regarded as a country to which the OECD Decision applies. Article 37(2) of Regulation (EC) No 1013/2006 therefore does not apply to that country, and Liechtenstein should be deleted from the Annex to Regulation (EC) No 1418/2007. (4) Regulation (EC) No 1418/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1418/2007 is amended as follows: 1. The following Article 1a is inserted: Article 1a Where a country in its reply to a written request sent by the Commission in accordance with the first subparagraph of Article 37(1) of Regulation (EC) No 1013/2006 indicates that, with regard to certain shipments of waste, it will not prohibit them nor apply the procedure of prior written notification and consent as described in Article 35 of that Regulation, Article 18 of that Regulation shall apply mutatis mutandis to such shipments. 2. The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 14th day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 669/2008 (OJ L 188, 16.7.2008, p. 7). (2) The short form Moldova is used to denote the Republic of Moldova. (3) OJ L 316, 4.12.2007, p. 6. ANNEX Note: Article 18 of Regulation (EC) No 1013/2006 applies to columns (c) and (d) in the Annex of Regulation (EC) No 1418/2007 by virtue of Article 1 of this Regulation. 1. In the text preceding the country information, point (d) is replaced by the following: (d) other control procedures will be followed in the country of destination under applicable national law. 2. After the entry for Benin, the following entry is inserted: Bosnia and Herzegovina (a) (b) (c) (d) B3020 all other waste listed in Annex III of Regulation (EC) No 1013/2006 3. After the entry for Costa Rica, the following entry is inserted: CÃ ´te dIvoire (Republic of CÃ ´te dIvoire) (a) (b) (c) (d) from B1010: all other waste from B1010  precious metals (gold, silver, the platinum group, but not mercury) B1020  B2120 B2130 B3010  B3020 from B3030 all other waste from B3030  waste (including noils, yarn waste and garnetted stock) of man-made fibres  worn clothing and other worn textile articles  used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile B3035  B3130 B3140 B4010  B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 4. The entry for Liechtenstein is deleted. 5. After the entry for Indonesia, the following entry is inserted: Iran (Islamic Republic of Iran) (a) (b) (c) (d) B1010  B1090 from B1100:  the following zinc-containing drosses:  hot-dip galvanisers slab zinc dross (batch) (> 92 % Zn)  zinc skimmings  aluminium skimmings (or skims) excluding salt slag  wastes of refractory linings, including crucibles, originating from copper smelting  slags from precious metals processing for further refining  tantalum bearing tin slags with less than 0,5 % tin from B1100:  hard zinc spelter  the following zinc-containing drosses:  galvanising slab zinc top dross (> 90 % Zn)  galvanising slab zinc bottom dross (> 92 % Zn)  zinc die-casting dross (> 85 % Zn) B1115 B1120  B1150 B1160  B1210 B1220  B2010 B2020  B2130 B3010  B3020 B3030  B3040 from B3050:  cork waste: crushed, granulated or ground cork from B3050:  wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms B3060  B3070 B3080 B3090  B3130 B3140 B4010  B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90 6. After the entry for Thailand, the following entry is inserted: Togo (Togolese Republic) (a) (b) (c) (d) from B3010:  scrap plastic of the following non-halogenated polymers and copolymers:  polypropylene  polyethylene terephthalate all other waste listed in Annex III of Regulation (EC) No 1013/2006 7. After the entry for Tunisia, the following entry is inserted: Ukraine (a) (b) (c) (d) B2020 B3010; B3020 all other waste listed in Annex III of Regulation (EC) No 1013/2006 8. The entry for Ivory Coast is deleted. 9. The entry for Malaysia is replaced by the following: Malaysia (a) (b) (c) (d) from B1010:  nickel scrap  zinc scrap  tungsten scrap  tantalum scrap  magnesium scrap  titanium scrap  manganese scrap  germanium scrap  vanadium scrap  scrap of hafnium, indium, niobium, rhenium and gallium  rare earths scrap  chromium scrap from B1010:  molybdenum scrap  cobalt scrap  bismuth scrap  zirconium scrap  thorium scrap from B1010  precious metals (gold, silver, the platinum group, but not mercury)  iron and steel scrap  copper scrap  aluminium scrap  tin scrap B1020  B1090 from B1100: all other waste from B1100:  hard zinc spelter  zinc skimmings B1115 B1120  B1140 B1150 B1160  B1190 B1200; B1210 B1220  B1240 B1250  B2030 from B2040:  partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040: all other wastes B2060 B2070; B2080 B2090 B2100 B2110  B2130 B3010 B3020  B3035 B3040 from B3050:  wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3050:  cork waste: crushed, granulated or ground cork from B3060:  dried and sterilised vegetable waste, residues and by-products, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included (only rice bran and other by-products under 2302 20 100/900)  waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  cocoa shells, husks, skins and other cocoa waste  other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption: from B3060:  dried and sterilised vegetable waste, residues and by-products, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included (only rice bran and other by-products under 2302 20 100/900)  other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption: B3065  B3140 B4010 B4020 B4030 GB040 7112 2620 30 2620 90: GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN010 ex 0502 00 GN020 ex 0503 00 GN020 ex 0503 00 GN030 ex 0505 90 GN030 ex 0505 90 10. The entry for Moldova is replaced by the following: Moldova (Republic of Moldova) (a) (b) (c) (d) B1010 B2020 from B3020: all other waste from B3020:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) All other waste listed in Annex III of Regulation (EC) No 1013/2006 11. The entry for the Russian Federation is replaced by the following: Russia (Russian Federation) (a) (b) (c) (d) B1010  B2120 B2130 B3010  B3030 B3035; B3040 B3050  B3070 B3080 B3090 B3100 B3110  B3130 B3140 B4010  B4030 GB040 7112 2620 30 2620 90 GC010 GC020 GC030 ex 8908 00 GC050 GE020 ex 7001 GE020 ex 7019 39 GF010 GG030 ex 2621 GG040 ex 2621 GH013 3915 30 ex 3904 10-40 GN010 ex 0502 00 GN020 ex 0503 00 GN030 ex 0505 90